DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record Derek Benke (Reg. No.56944) on 09/07/2021 and with a final version approved on 09/09/2021. The following claims have been amended as follow:

1. (Currently Amended)
An information processing device, comprising: circuitry configured to display, on a display device, a first waveform display area including a waveform that indicates changes over time in a biomedical signal; and a distribution display area based on the input data when the distribution display area is hidden from view, update [[the]] a distribution indicated in the distribution display area before the input data is accepted to a distribution based on the input data, and display the updated distribution when the distribution display area is being displayed.

3. (Currently Amended)
The information processing device according to claim 2, wherein the circuitry is further configured to display a plurality of waveforms arranged in parallel in up‐and‐down directions in the first waveform display area

4. (Currently Amended)
The information processing device according to claim 2, wherein the circuitry is further configured to display the second distribution display area over the waveform included in the first waveform display area, the second distribution display area being displayed near[[er]] a line that indicates a time‐position of the selected first point of the waveform than a position at which the first distribution display area is displayed.

5. (Canceled)

6. (Currently Amended)
The information processing device according to claim 2, wherein, the circuitry is further configured to display when a line that indicates a time‐position of the first point is selected

7. (Currently Amended)
The information processing device according to claim [[3]] 2, wherein after the display of the second distribution display area based on the input data and, in response to receiving additional input data indicating a selection of a second point of the waveform displayed in the first waveform display area, the circuitry is further configured to close the second distribution display area

8. (Canceled)

9. (Canceled)

10. (Canceled)

12. (Currently Amended)
A biomedical‐signal measuring system, comprising: a measurement device to measure at least one biomedical signal of a test subject; a server to store the at least one biomedical signal measured by the measurement device; and an information processing device to analyze the at least one biomedical signal stored on the server, the information processing device comprising a display device; and circuitry configured to display, on the display device, a first waveform display area including a waveform that indicates changes over time in a biomedical signal, and a distribution display area based on the input data when the distribution display area is hidden from view, and update [[the]] a first distribution indicated in the distribution display area before the input data is accepted to a second distribution based on the input data, and display the second distribution when the distribution display area is being displayed.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  In Figure 14, within step S503, the reference no. “150a” will be amended to “150a-7”, and within step S507, the first recitation of “150a” should be amended to “150a-7” and the second recitation of “150a” should be amended to “150a-10” to match the description in the specification.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.  Please note that the United States Patent and Trademark Office does not make drawing changes. It is applicant’s responsibility to ensure that the drawings are corrected. Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Allowable Subject Matter
Claims 1-4, 6-7, and 11-12 allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art found does not teach the limitation “....wherein once input data indicating selection of a first point of the waveform displayed in the first waveform display area is accepted, the circuitry is further configured to display a distribution display area based on the input data when the distribution display area is hidden from view, update a distribution indicated in the distribution display area before the input data is accepted to a distribution based on the input data, and display the updated distribution when the distribution display area is being displayed” for claim 1, the limitation “...wherein once input data indicating selection of a first point of the waveform displayed in the first waveform display area is accepted, the circuitry is further configured to determine whether a first distribution display area is currently being displayed or is currently hidden from view, in response to determining that the first distribution display area is currently hidden from view, display a second distribution display area based on the input data, and in response to determining that the first distribution display area is currently being displayed, update a first distribution indicated in the first distribution display area before the input data is accepted to a second distribution based on the input data, and display the second distribution” for claim 2, in combination with all other claim limitations. Independent claims 11-12 contain similar limitations as in claim 1, and are allowed for the same reason.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shen Shiau/
Primary Examiner, Art Unit 2174